USDC IN/ND case 4:18-cv-00072-JVB-JEM document 163 filed 03/11/21 page 1 of 3


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION AT LAFAYETTE

JANE DOE,                                        )
                Plaintiff,                       )
                                                 )
        v.                                       )        CAUSE NO.: 4:18-CV-72-JVB-JEM
                                                 )
LANCE DUERFAHRD and                              )
PURDUE UNIVERSITY,                               )
          Defendants.                            )

                                       OPINION AND ORDER

        This matter is before the Court on a Motion to Appoint Counsel [DE 158], filed by Plaintiff

Jane Doe on March 3, 2021. Plaintiff requests that she be appointed counsel, explaining her inability

to litigate on her own behalf and listing a number of attorneys she contacted in her unsuccessful

attempts to retain representation after her previous attorneys withdrew. On March 10, 2021,

Defendant Purdue filed a response indicating that it joins Plaintiff in the request that she be

appointed an attorney to represent her, but disputing some of the other contentions in the Motion.

The same day, Defendant Duerfahrd filed a motion to strike or seal Plaintiff’s Motion because of

the information included beyond what is relevant to a request for counsel. That request will be

handled by separate order.

        “[T]here is no constitutional or statutory right to court-appointed counsel” in federal civil

cases. Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007) (en banc). However, in some circumstances,

the court may ask an attorney to volunteer to represent an indigent party. “When confronted with

a request . . . for pro bono counsel, the district court is to make the following inquiries: (1) has the

indigent plaintiff made a reasonable attempt to obtain counsel or been effectively precluded from

doing so; and if so, (2) . . . does the plaintiff appear competent to litigate it himself?” Id. at 654. “The

                                                     1
USDC IN/ND case 4:18-cv-00072-JVB-JEM document 163 filed 03/11/21 page 2 of 3


inquiry into the plaintiff’s capacity to handle his own case is a practical one, made in light of

whatever relevant evidence is available on the question.” Henderson v. Ghosh, 755 F.3d 559, 565

(7th Cir. 2014) (quoting Pruitt, 503 F.3d at 655).

       Plaintiff has demonstrated an attempt to obtain counsel, and it is apparent that without the

assistance of counsel Plaintiff will be unable to gather the evidence necessary to reach a just

adjudication of her claims, which distinguishes this case from the majority of other cases. Few

individuals can litigate as effectively as a lawyer; nevertheless, most are able to gather and present

the facts and are able to explain their claims adequately enough to achieve a just result.

       Under Northern District of Indiana Local Rule 83-5(e), attorneys practicing in this Court are

governed by the Seventh Circuit Standards for Professional Conduct and the Rules of Professional

Conduct adopted by the Indiana Supreme Court. Pursuant to Indiana’s Rules of Professional

Conduct, “[a] lawyer should be mindful of deficiencies in the administration of justice and of the

fact that the poor, and sometimes persons who are not poor, cannot afford adequate legal assistance.

Therefore, all lawyers should devote professional time and resources and use civic influence to

ensure equal access to our system of justice ” See Preamble, Indiana Rules of Professional

Conduct (“RPC”). All lawyers have a responsibility to assist in providing pro bono publico service

and “[a] lawyer shall not seek to avoid appointment by tribunal to represent a person except for good

cause.” See RPC 6.1 and 6.2. This obligation to provide pro bono publico services may, in part, be

fulfilled by accepting representation of indigent clients.

       Therefore, this Court, in reliance upon the Local Rules and the Indiana Rules of Professional

Conduct, hereby GRANTS the Motion to Appoint Counsel [DE 158] and REQUESTS that

Attorney Andrew Lucas of the firm Martz & Lucas, LLC represent Plaintiff in the above


                                                  2
USDC IN/ND case 4:18-cv-00072-JVB-JEM document 163 filed 03/11/21 page 3 of 3


captioned matter. The Court hereby DIRECTS the Clerk of Court to provide Attorney Lucas

electronic access to the Court’s file including the docket sheet. Attorney Lucas is given thirty days

to review the Court file and inform the Court whether they accept this pro bono appointment. An

extension of time will be granted if necessary, upon request.

       The Court hereby VACATES the Status Conference currently set for April 1, 2021, and

SETS a telephonic status conference for April 13, 2021, at 1:00 p.m. (Central Time). Parties are

instructed to dial 877-873-8017 and enter access code 5155509# when prompted.

       SO ORDERED this 11th day of March, 2021.

                                              s/ John E. Martin
                                              MAGISTRATE JUDGE JOHN E. MARTIN
                                              UNITED STATES DISTRICT COURT
cc:    All counsel of record
       Plaintiff, pro se
       Andrew Lucas, Martz & Lucas, LLC, 105 Lincolnway, Valparaiso, IN, 46383




                                                 3
